DETAILED ACTION
This Office Action is in response to the application 16/877,395 filed on 05/08/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 11, and 17 are independent.
	Priority
Provisional Application No. 62/855,703, filed on 05/31/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/23/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al (“Kline,” US 2019/0378516, filed on 06/06/2018), in view of Humhreys (“Humhreys,” US 2018/0108358, published on 04/19/2018).
As to claim 1, Kline teaches a method (Kline: pars 0004-0006, 0049-0051, teach of system and method, involving computer program product, or operating a voice response system in a multiuser environment), comprising:
receiving a voice request at a first device, the first device being associated with a user account (Kline: pars 0004-0006, 0049-0051, receiving a voice command from a first user and determining an identity of the first user based at least in part on a voice recognition of the first user);
determining, based on the voice request, [ ] that the voice request corresponds to the user account (Kline: pars 0005, 0049-0051, 0054, a voice recognition engine compares received voice commands to stored voice samples in the database [i.e. correspondence] for performing an action requested by the voice command based on proper user authorization associated with the request [i.e. with specific user account]);
selecting, based at least in part on a content of the voice request [ ] a request domain from among plural request domains for responding to the voice request (Kline: pars 0005, 0049-0051, 0054, based on the voice recognition, user authorization associated with the request, and command hierarchy determine which voice commands will be executed when multiple diverse voice commends); and
providing for a response to the voice request based on the selected request domain (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy, the system authorizes perform the requested action, and not authorize to perform that action when the association of the command does not match).
Kline does not explicitly teach determining a confidence score; selecting, based at least in part on and the confidence score, a request domain.
However, in an analogous art, Humhreys teaches determining a confidence score (Humhreys: pars 0007, 0011, 0019, determining a plurality of individual confidence scores by comparing said received vocalisation to vocalisations of a plurality of respective individuals stored in a memory. Each individual confidence score representing a probability that the user is a respective one of said plurality of individuals); selecting, based at least in part on and the confidence score, a request domain (Humhreys: pars 0007, 0011, 0019, 0034-0035, based on the individual confidence score representing a probability that the user is a respective one of said plurality of individuals, and service or action is permitted or denied based on the authorization level corresponding to the user and a threshold of the confidence score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Humhreys with the method/system of Kline for the benefit of providing a user with a means for analyzing the matching probability of voice request/commend with rating or core, such as confidence score, and permitting or denying requested service or action is based on the authorization level corresponding to the user and a threshold of the confidence score (Humhreys: pars 0007, 0011, 0019, 0034-0035). 
As to claim 2, the combination of Kline and Humhreys teaches the method of claim 1, 
Kline and Humhreys further teaches wherein each request domain of the plural request domains corresponds to a respective privacy level associated with the user account (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy [i.e. privacy level], the system authorizes perform the requested action. Humhreys: pars 0007, 0011, 0019, 0034-0035, service or action is permitted or denied based on the authorization level corresponding to the user and a threshold of the confidence score).
As to claim 3, the combination of Kline and Humhreys teaches the method of claim 1,
Kline and Humhreys further teaches wherein the plural request domains comprise a personal request domain corresponding to a privacy level for accessing content on a second device associated with the user account (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy the system authorizes perform the requested action to play music, operate smart speaker, television, or any other suitable electronic device [i.e. accessing content on a second device]. Humhreys: pars 0007, 0011, 0019, 0034-0035, service or action is permitted or denied based on the authorization level corresponding to the user and a threshold of the confidence score to access media content on a speaker or television).
As to claim 4, the combination of Kline and Humhreys teaches the method of claim 3, 
(Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy the system authorizes perform the requested action to play music/media-items video, etc. [i.e. documents], operate smart speaker, television, or any other suitable electronic device [i.e. accessing content on a second device]. Humhreys: pars 0007, 0011, 0019, 0034-0035, service or action is permitted or denied based for media content on a speaker or television).
As to claim 5, the combination of Kline and Humhreys teaches the method of claim 1, 
Kline and Humhreys further teaches wherein the plural request domains comprise a media request domain corresponding to a privacy level for accessing media content associated with the user account (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy [i.e. privacy level], the system authorizes perform the requested action. Humhreys: pars 0007, 0011, 0019, 0034-0035, service or action is permitted or denied based on the authorization level corresponding to the user and a threshold of the confidence score. Authorization levels are from highest level to lower level).
As to claim 6, the combination of Kline and Humhreys teaches the method of claim 1, 
Kline and Humhreys further teaches wherein the plural request domains comprise a general request domain corresponding to a privacy level for accessing general content (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy [i.e. privacy level], the lower hierarchy user has lower access [i.e. general content access]. Humhreys: pars 0007, 0011, 0019, 0034-0035, 0046, service or action is permitted at lower level [i.e. generic domain]).
As to claim 7, the combination of Kline and Humhreys teaches the method of claim 1, 
Kline further teaches wherein the first device is configured to determine that the voice request corresponds to the user account based on a voice profile associated with the user account (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy [i.e. privacy level], the system authorizes perform the requested action).
As to claim 8, the combination of Kline and Humhreys teaches the method of claim 1,
Kline and Humhreys further teaches wherein in a case where the confidence score is below a threshold value, the selecting is further based on at least one of a location of the first device or prior user interaction with respect to the user account ((Kline: pars 0053, 0056-0057, the machine learning system will gather the usage data for an extended time period [i.e. prior user interaction] to understand whose command to follow and whose commands are ignored. Anla . Humhreys: pars 0007, 0011, 0019, 0034-0035, service or action is permitted or denied based on the authorization level corresponding to the user and a threshold of the confidence score. If the confidence score is low then provide access lower level, instead of highest level. If the confidence score differ by less than a threshold value, as an option, further authorization is performed).
As to claim 9, Kline teaches a device, comprising: at least one processor; and a memory including instructions that, when executed by the at least one processor, cause the at least one processor  (Kline: pars 0004-0006, 0049-0051, teach of system and method, involving computer program product, or operating a voice response system in a multiuser environment) to:
receive a voice request, the device being associated with a user account (Kline: pars 0004-0006, 0049-0051, receiving a voice command from a first user and determining an identity of the first user based at least in part on a voice recognition of the first user);
determine, based on the voice request,  [ ] that the voice request corresponds to the user account (Kline: pars 0005, 0049-0051, 0054, a voice recognition engine compares received voice commands to stored voice samples in the database [i.e. correspondence] for performing an action requested by the voice command based on proper user authorization associated with the request [i.e. with specific user account]);
select, based at least in part on a content of the voice request [ ], a request domain from among plural request domains for responding to the voice request (Kline: pars 0005, 0049-0051, 0054, based on the voice recognition, user authorization associated with the request, and command hierarchy determine which voice commands will be executed when multiple diverse voice commends); and
provide for a response to the voice request based on the selected request domain.
Kline does not explicitly teach determining a confidence score; selecting, based at least in part on and the confidence score, a request domain (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy, the system authorizes perform the requested action, and not authorize to perform that action when the association of the command does not match).
However, in an analogous art, Humhreys teaches determining a confidence score (Humhreys: pars 0007, 0011, 0019, determining a plurality of individual confidence scores by comparing said received vocalisation to vocalisations of a plurality of respective individuals stored in a memory. Each individual confidence score representing a probability that the user is a respective one of said plurality of individuals); selecting, based at least in part on and the confidence score, a request domain (Humhreys: pars 0007, 0011, 0019, 0034-0035, based on the individual confidence score representing a probability that the user is a respective one of said plurality of individuals, and service or action is permitted or denied based on the authorization level corresponding to the user and a threshold of the confidence score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Humhreys with the method/system of Kline for the benefit of providing a user with a means for analyzing the matching probability of voice request/commend with rating or core, such as confidence score, and permitting or denying requested service or action is based on the authorization level corresponding to the user and a threshold of the confidence score (Humhreys: pars 0007, 0011, 0019, 0034-0035). 
As to claims 10-16, the claim limitations are similar to the method claims of 2-8, respectively, and are rejected for the same reason set forth for above for claims 2-8.
As to claim 17, Kline teaches a computer program product comprising code, stored in a non-transitory computer-readable storage medium (Kline: pars 0004-0006, 0049-0051, teach of system and method, involving computer program product, or operating a voice response system in a multiuser environment), the code comprising:
code to receive a voice request at a first device, the device being associated with a user account (Kline: pars 0004-0006, 0049-0051, receiving a voice command from a first user and determining an identity of the first user based at least in part on a voice recognition of the first user);
code to determine, based on the voice request, [ ] that the voice request corresponds to the user account (Kline: pars 0005, 0049-0051, 0054, a voice recognition engine compares received voice commands to stored voice samples in the database [i.e. correspondence] for performing an action requested by the voice command based on proper user authorization associated with the request [i.e. with specific user account]);
code to select, based at least in part on a content of the voice request [ ], a request domain from among plural request domains for responding to the voice request, each request domain of the plural request domains corresponding to a respective privacy level associated with the user account (Kline: pars 0005, 0049-0051, 0054, based on the voice recognition, user authorization associated with the request, and command hierarchy determine which voice commands will be executed when multiple diverse voice commends); and
code to provide for a response to the voice request based on the selected request domain (Kline: pars 0049-0051, 0054-0057, 0062, based on the voice recognition of a user and command hierarchy, the system authorizes perform the requested action, and not authorize to perform that action when the association of the command does not match).
Kline does not explicitly teach determining a confidence score; selecting, based at least in part on and the confidence score, a request domain.
However, in an analogous art, Humhreys teaches determining a confidence score (Humhreys: pars 0007, 0011, 0019, determining a plurality of individual confidence scores by comparing said received vocalisation to vocalisations of a plurality of respective individuals stored in a memory. Each individual confidence score representing a probability that the user is a respective one of said plurality of individuals); selecting, based at least in part on and the confidence score, a request domain (Humhreys: pars 0007, 0011, 0019, 0034-0035, based on the individual confidence score representing a probability that the user is a respective one of said plurality of individuals, and service or action is permitted or denied based on the authorization level corresponding to the user and a threshold of the confidence score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Humhreys with the method/system of Kline for the benefit of providing a user with a means for analyzing the matching probability of voice request/commend with rating or core, such as confidence score, and permitting or denying requested service or action is based on the authorization level corresponding to the user and a threshold of the confidence score (Humhreys: pars 0007, 0011, 0019, 0034-0035). 
As to claims 17-20, the claim limitations are similar to the method claims of 3-5, respectively, and are rejected for the same reason set forth for above for claims 3-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439